Citation Nr: 0716910	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied service connection for hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that service connection for hepatitis C 
was initially denied in a rating decision of July 2002.  By 
letter, dated July 23, 2002, the veteran was notified of the 
decision and of his procedural and appellate rights.  The 
veteran did not appeal the decision and it became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).  

In the March 2003 rating decision, the RO denied service 
connection for hepatitis C readjudicating the claim de novo.  
The RO did not address whether new and material evidence had 
been submitted by the veteran in order to reopen his claim.  

The Board points out that the veteran has never been provided 
notice of the laws and regulations governing finality and 
reopening of previously disallowed claims.  Accordingly, the 
matter on appeal must be returned to the RO for issuance of a 
supplemental SOC (SSOC), reflecting consideration of the 
matter of whether new and material evidence to reopen the 
previously denied claim has been received, citation to the 
applicable laws and regulations, and the RO's reasons and 
bases for its determination.  See 38 C.F.R. § 19.29 (2006).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the VCAA requires that the VA notify the 
appellant of the evidence and information that is necessary 
to reopen the claim and that VA must notify the claimant of 
the evidence and information that is necessary to establish 
his entitlement to the underlying claim for the benefit 
sought by the claimant.  Furthermore, the Court held that the 
VCAA requires, when notifying the appellant of what is 
"material" evidence in the context of a claim to reopen, that 
the notice letter describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In September 2002, the RO received the veteran's request to 
reopen his claim for service connection for hepatitis C.  The 
November 2002 letter to the veteran advised what generally 
qualified as new and material evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  However, the letter did not 
specifically describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial in July 2002.  Consequently, the veteran was 
uninformed of the specific evidence or type of evidence that 
would qualify as material evidence under Kent v. Nicholson, 
supra.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:  

1.  The RO should send the veteran a VCAA 
notification regarding the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for hepatitis C letter 
that complies with Kent v. Nicholson, 20 
Vet. App. 1 (2006), as described above.  

2.  Thereafter, the RO should 
readjudicate the issue of whether new and 
material evidence sufficient to reopen 
the claim for hepatitis C has been 
received, and if so, entitlement to 
service connection for the same.  If the 
determination is adverse to the veteran, 
he should be furnished a Supplemental 
Statement of the Case as to the issues 
currently on appeal.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



